Exhibit 10.25

DELPHI AUTOMOTIVE PLC

LONG TERM INCENTIVE PLAN

Officer RSU Award Agreement

You have been granted a Restricted Stock Unit (“RSU”) award (this “Award”) on
the following terms and subject to the provisions of Attachments A and B and the
Delphi Automotive PLC Long Term Incentive Plan (the “Plan”). Unless defined in
this Award agreement (including Attachments A and B, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan. In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.
Receipt of any Award under this Agreement is conditioned on execution of the
Confidentiality and Noninterference Agreement included as Attachment C.

 

Participant

      [Full name]

Number of Shares Underlying Award

     

[—] Shares (the “Target RSU Shares”), which are comprised of:

 

(i) [—] Target RSU Shares that vest based on time (the “Time-Based RSU Shares”)

 

(ii) [—] Target RSU Shares that vest based on performance (the
“Performance-Based RSU Shares”)

 

Grant Date

      [—], 2012

Vesting Schedule

(subject to Sections 3 and 4 of Attachment A)

Time-Based RSU Shares         Performance-Based RSU Shares One-third of the
Time-Based RSU Shares will first vest on each
of the first three anniversaries of the Grant Date (each, a “Time-Based Vesting
Date”), as follows:   

The “Performance Period” will be from January 1, 2012 to December 31, 2014.

 

On the last day of the Performance Period (the “Performance-Based Vesting
Date”), 0% to 200% of the Performance-Based RSU Shares will vest (any vested
Performance-Based RSU Shares, the “Earned Performance-Based RSU Shares”) based
on the performance of certain metrics during the Performance Period in
accordance with the formula set forth on Attachment B.

[—], 2013

 

[—], 2014

 

[—], 2015

   [—]                    

 

[—]

 

[—]

  



--------------------------------------------------------------------------------

Attachment A

RSU Award Agreement

Terms and Conditions

Section 1. Grant of Award. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants this Award to the Participant on the
Grant Date on the terms set forth on the cover page of this Agreement, as more
fully described in this Attachment A. This Award is granted under the Plan,
which is incorporated herein by this reference and made a part of this
Agreement.

Section 2. Vesting.

(a) Time-Based RSU Shares. Subject to Sections 3 and 4, one-third of the
Time-Based RSU Shares shall vest on each of the Time-Based Vesting Dates.

(b) Performance-Based RSU Shares. Subject to Sections 3 and 4, the
Performance-Based RSU Shares shall vest on the Performance-Based Vesting Date,
and the number of Earned Performance-Based RSU Shares shall be determined based
on the performance of certain metrics during the Performance Period (as
determined by the Committee) in accordance with the formula set forth on
Attachment B.

Section 3. Termination of Service.

(a) Time-Based RSU Shares.

(i) Death; Disability; Termination Without Cause; Termination for Good Reason.
If the Participant experiences a Termination of Service after the first
Time-Based Vesting date and prior to the final Time-Based Vesting Date (A) due
to the Participant’s death, (B) due to the Participant’s Disability, (C) by the
Company without Cause or (D) by the Participant for Good Reason (each such
circumstance being a “Qualifying Termination”), a pro rata portion of the
unvested Time-Based RSU Shares shall vest on the first Time-Based Vesting Date
following such termination. Such pro rata portion shall equal (A) the number of
unvested Time-Based RSU Shares as of such termination, multiplied by (B) a
fraction, the numerator of which shall be the number of full months between the
Time-Based Vesting Date that immediately precedes such termination and the
termination date and the denominator of which shall be the number of full months
between the Time-Based Vesting Date that immediately precedes such termination
and the final Time-Based Vesting Date. Any Time-Based RSU Shares that do not
vest on the first Time-Based Vesting Date following such termination shall be
forfeited without any payment to the Participant.

 

A-1



--------------------------------------------------------------------------------

(ii) Any Other Termination of Service. In the event of the Participant’s
Termination of Service (A) prior to the first Time-Based Vesting Date for any
reason, or (B) after the first Time-Based Vesting Date but prior to the final
Time-Based Vesting Date for any reason other than a Qualifying Termination, any
unvested Time-Based RSU Shares shall be forfeited without any payment to the
Participant.

(b) Performance-Based RSU Shares.

(i) Death; Disability; Termination Without Cause; Termination for Good Reason;
Retirement. If the Participant experiences a Termination of Service after the
first anniversary of the Grant Date and prior to the Performance-Based Vesting
Date due to a Qualifying Termination or due to the Participant’s voluntary
termination following attainment of age 55 with at least ten years of service
with the Company or its predecessors, the number of Earned Performance-Based RSU
Shares shall equal (A) the number of Earned Performance-Based RSU Shares
determined in accordance with Section 2(b) above, multiplied by (B) a fraction,
the numerator of which shall be the number of full months between the Grant Date
and the termination date and the denominator of which shall be the number of
full months between the Grant Date and the Performance-Based Vesting Date.

(ii) Any Other Termination of Service. In the event of the Participant’s
Termination of Service (A) prior to the first anniversary of the Grant Date for
any reason or (B) after the first anniversary of the Grant Date but prior to the
Performance-Based Vesting Date for any reason other than as described in clause
(b)(i) above, the Participant shall forfeit the Performance-Based RSU Shares in
full without any payment to the Participant.

Section 4. Change in Control.

(a) Conditional Vesting. Upon a Change in Control prior to the final Time-Based
Vesting Date or the Performance-Based Vesting Date, except to the extent that
another Award meeting the requirements of Section 4(b) (a “Replacement Award”)
is provided to the Participant to replace this Award (the “Replaced Award”):

(i) Any unvested Time-Based RSU Shares shall vest in full and be delivered to
the Participant on the effective date of such Change in Control; and

(ii) A number of Earned Performance-Based RSU Shares equal to the greater of
(A) the number of Earned Performance-Based RSU

 

A-2



--------------------------------------------------------------------------------

Shares that would vest if the effective date of the Change in Control were
deemed to be the Performance-Based Vesting Date, or (B) 100% of the
Performance-Based RSU Shares granted, shall vest and be delivered to the
Participant on the effective date of such Change in Control. For purposes of
clause (a)(ii)(A), the determination of performance shall be made by the
Committee, as constituted immediately before the Change in Control, in its sole
discretion.

(b) Replacement Awards. An Award shall meet the conditions of this Section 4(b)
(and thereby qualify as a Replacement Award) if the following conditions are
met:

(i) The Award has a value at least equal to the value of the Replaced Award;

(ii) The Award relates to publicly-traded equity securities of the Company or
its successor following the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control;
and

(iii) The other terms and conditions of the Award are not less favorable to the
Participant than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control and
the provisions of Section 4(c)).

Without limiting the generality of the foregoing, a Replacement Award may take
the form of a continuation of a Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 4(b) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion.

(c) Qualifying Termination following a Change in Control. If the Participant
experiences a Qualifying Termination (for purposes of which the Company will
include a successor of the Company following the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control), in connection with or during a period of 2 years after the Change
in Control, any Replacement Award that replaces this Award, to the extent not
vested as of such Termination of Service, shall vest in full and all previously
undelivered Time-Based RSU Shares and Performance-Based RSU Shares shall be
delivered to the Participant (or the Participant’s beneficiary) as soon as
practicable and within 30 days following the date of such Qualifying
Termination. The total number of Performance-Based RSU Shares delivered to the
Participant pursuant to this Section 4(c) shall equal (i) the greater of (A) the
number of Earned Performance-Based RSU Shares that would vest if the effective
date of the Change in Control were deemed to be the Performance-Based Vesting
Date, or (B) 100% of the Performance-Based RSU Shares granted under this

 

A-3



--------------------------------------------------------------------------------

Award, minus (ii) the number of Performance-Based RSU Shares, if any, that were
previously delivered to the Participant. For purposes of clause (c)(i)(A), the
determination of performance shall be the same determination made by the
Committee, as constituted immediately before the Change in Control, for purposes
of vesting of RSU awards held by non-officer executives of the Company whose
awards (A) were granted in respect of the same Performance Period as defined in
this Agreement, (B) were determined using the same performance metrics described
in Attachment B to this Agreement and (C) vested on the effective date of such
Change in Control.

Section 5. Delivery of Shares. Subject to Section 4:

(a) Time-Based RSU Shares. As soon as practicable and within 30 days following
each Time-Based Vesting Date, the Company shall deliver to the Participant the
portion of the Time-Based RSU Shares that vests on such Time-Based Vesting Date.

(b) Performance-Based RSU Shares. The Company shall deliver any Earned
Performance-Based RSU Shares to the Participant as soon as practicable following
the Performance-Based Vesting Date but in no event later than March 15, 2015.

Section 6. Dividend Equivalents. If a dividend is paid on Shares during the
period commencing on the Grant Date and ending on the date on which the vested
Time-Based RSU Shares or the Earned Performance-Based RSU Shares (together, the
“Earned RSU Shares”) are delivered to the Participant, the Participant shall be
eligible to receive an amount equal to the amount of the dividend that the
Participant would have received had the Earned RSU Shares been delivered to the
Participant as of the time at which such dividend is paid, which amount shall be
calculated and reinvested in Shares as of the time at which such dividend is
paid. No such amount shall be payable with respect to any portion of the Award
that is forfeited pursuant to Section 3. Such amount shall be paid to the
Participant on the date on which the Earned RSU Shares are delivered to the
Participant and shall be paid in Shares; provided that the Committee retains the
discretion to pay such amount in cash rather than Shares in the event that an
insufficient number of Shares are authorized and available for issuance under
the Plan. Any Shares that the Participant is eligible to receive pursuant to
this Section 6 are referred to herein as “Dividend Shares.”

Section 7. Additional Terms and Conditions.

(a) Issuance of Shares. Upon delivery of the Earned RSU Shares and, if
applicable, any Dividend Shares, such Shares shall be evidenced by book-entry
registration; provided, however, that the Committee may determine that such
Shares shall be evidenced in such other manner as it deems appropriate,
including the issuance of a share certificate or certificates. Any such
fractional Shares shall be rounded using conventional rounding methods.

 

A-4



--------------------------------------------------------------------------------

(b) Voting Rights. The Participant shall not have voting rights with respect to
the Target RSU Shares, the Earned RSU Shares or, if applicable, any Dividend
Shares unless and until such Shares are delivered to the Participant.

Section 8. Miscellaneous Provisions.

(a) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

if to the Company, to:

Delphi Automotive PLC

c/o Delphi Automotive Systems, LLC

5725 Delphi Drive

Troy, MI 48098

Attention: David M. Sherbin

Facsimile: (248) 813-2491

if to the Participant, to the address that the Participant most recently
provided to the Company,

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of

 

A-5



--------------------------------------------------------------------------------

any other or subsequent breach or condition whether of like or different nature.
Any amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(g) Participant Undertaking. By accepting this Award, the Participant agrees to
execute the Confidentiality and Noninterference Agreement included as Attachment
C and to take whatever additional action and execute whatever additional
documents the Company may deem necessary or advisable to carry out or give
effect to any of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Agreement.

(h) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

(i) Risk Statement. The Participant acknowledges and accepts that the future
value of the Shares is unknown and cannot be predicted with certainty and that
the value of the Award at the time when the Earned RSU Shares are delivered may
be less than the value of the Award on the Grant Date. The Participant
understands that if he or she is in any doubt as to whether he or she should
accept this Award, the Participant should obtain independent advice.

(j) Governing Law. The Agreement shall be governed by the laws of the State of
New York, without application of the conflicts of law principles thereof.

(k) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company

 

A-6



--------------------------------------------------------------------------------

or any Affiliate to continue the service of the Participant and shall not lessen
or affect the right that the Company or any Affiliate may have to terminate the
service of such Participant.

(l) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

A-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

DELPHI AUTOMOTIVE PLC By:       Name:   Title: PARTICIPANT       Name:

 

A-8



--------------------------------------------------------------------------------

Attachment B

Performance Metrics and Formula Used to Determine

the Number of Earned Performance-Based RSU Shares

Metric 1: Return on Net Assets (“RONA”)

 

•  

Definition: Tax-affected operating income, divided by average net working
capital plus average net property, plant and equipment expense, measured each
calendar year. Final performance will be based upon the three-year average of
calendar year performance for 2012, 2013 and 2014.

 

•  

Weight: 50% of Performance-Based RSU Shares granted

 

•  

Number of Performance-Based RSU Shares related to the RONA metric (“RONA RSU
Shares”): [•]

 

•  

RONA Performance Parameters:

 

     2012 – 2014
RONA   % of Target RONA
RSU Shares Earned
(Payout %)    Number of Earned
RONA RSU Shares at
Payout % Level

Threshold

   [—]%   50%    [—]

Target

   [—]%   100%    [—]

“Bend Point”

   [—]%   150%    [—]

Maximum

   [—]%   200%    [—]

 

  •  

If the final RONA is below the threshold RONA, no RONA RSU Shares will be earned

 

  •  

If the final RONA is above the maximum RONA, the maximum RONA RSU Shares will be
earned (200% of your target number of RONA RSU Shares indicated above)

 

  •  

The number of RONA RSU Shares earned if the final 2012 – 2014 RONA is between
the threshold and target levels, between the target and “bend point” levels or
between the “bend point” and maximum levels will be determined by linear
interpolation (the RONA RSU Shares payout percentage associated with the final
RONA) between the relevant payout percentages identified above

Metric 2: Cumulative Net Income (“Net Income”)

 

•  

Definition: Reported cumulative net income for calendar years 2012 – 2014

 

•  

Weight: 30% of Performance-Based RSU Shares granted

 

•  

Number of Performance-Based RSU Shares related to the Net Income metric (“Net
Income RSU Shares”): [•]

 

•  

Net Income Performance Parameters:

 

     2012 – 2014
Net Income   % of Target Net
Income RSU Shares
Earned (Payout %)    Number of Earned Net
Income RSU Shares at
Payout % Level

Threshold

   $[—]   50%    [—]

Target

   $[—]   100%    [—]

“Bend Point”

   $[—]   150%    [—]

Maximum

   $[—]   200%    [—]

 

B-1



--------------------------------------------------------------------------------

  •  

If the final Net Income is below the threshold Net Income, no Net Income RSU
Shares will be earned

 

  •  

If the final Net Income is above the maximum Net Income, the maximum Net Income
RSU Shares will be earned (200% of your target number of Net Income RSU Shares
indicated above)

 

  •  

The number of Net Income RSU Shares earned if the final 2012 – 2014 Net Income
is between the threshold and target levels, between the target and “bend point”
levels or between the “bend point” and maximum levels will be determined by
linear interpolation (the Net Income RSU Shares payout percentage associated
with the final Net Income) between the relevant payout percentages identified
above

Metric 3: Relative Total Shareholder Return (“TSR”)

 

•  

Definition: Percentage change in the average closing price per share of all
available trading days in the 4th quarter of 2014 compared to average closing
price per share of all available trading days in the 4th quarter of 2011,
measured against the market capitalization–weighted Russell 3000 Auto Parts
Index; all measures include dividends

 

•  

Weight: 20% of Performance-Based RSU Shares granted

 

•  

Number of Performance-Based RSU Shares related to the TSR metric (“TSR RSU
Shares”): [•]

 

•  

TSR Performance Parameters:

 

2012 – 2014 TSR as a percentile
of the Russell 3000 Auto Parts
Index    % of Target TSR RSU
Shares Earned
(Payout %)   Number of Earned TSR
RSU Shares at Payout %
Level

30th to 39th percentile

       50 %       [ •]

40th to 49th percentile

       75 %       [ •]

50th to 59th percentile

       100 %       [ •]

60th to 69th percentile

       125 %       [ •]

70th to 79th percentile

       150 %       [ •]

80th to 89th percentile

       175 %       [ •]

90th percentile and above

       200 %       [ •]

 

  •  

If the final TSR is below the 30th percentile, no TSR RSU Shares will be earned

 

  •  

If the final TSR is at or above the 90th percentile, the maximum TSR RSU Shares
will be earned (200% of your target number of TSR RSU Shares indicated above)

 

  •  

Fractional percentiles will be rounded using conventional rounding methods

Total Earned Performance- Based RSU Shares

The total number of Earned Performance-Based RSU Shares shall equal the sum of:

(a) the number of earned RONA RSU Shares,

(b) the number of earned Net Income RSU Shares, and

(c) the number of earned TSR RSU Shares.

 

B-2



--------------------------------------------------------------------------------

Attachment C

CONFIDENTIALITY AND NONINTERFERENCE AGREEMENT

In recognition of the critical role that you play as an executive with Delphi
Automotive PLC and/or one of its direct or indirect subsidiaries or affiliates
(collectively, “Delphi” or the “Company”), and as consideration for any and all
awards to be granted to you under the Delphi Automotive PLC Long Term Incentive
Plan (the “Plan”) and/or for other good and valuable consideration, you
(“Employee” or “you”) agree to the terms and conditions of this Confidentiality
and Noninterference Agreement (this “Agreement”) as follows:

1. Covenants.

(a) You acknowledge and agree that: (i) as an executive, you have been and will
be exposed to some of the most sensitive and confidential information possessed
by or relating to Delphi, including strategic plans, marketing plans,
information regarding long-term business opportunities and information regarding
the development status of specific Company products, as well as extensive
assessments of the competitive landscape of the industries in which the Company
competes; and (ii) this information represents the product of the Company’s
substantial investment in research and innovation, is critical to the Company’s
competitive success, is disclosed to the Company’s executives only on a strictly
confidential basis, and is not made accessible to the public or to the Company’s
competitors.

(b) You further acknowledge and agree that: (i) the business in which the
Company is engaged is intensely competitive and that your position and
employment by Delphi has required, and will continue to require, that you have
access to, and knowledge of, valuable and sensitive information relating to
Delphi and its business including, but not limited to, information relating to
its products and product development, pricing, engineering and design
specifications, trade secrets, customers, suppliers, unique and/or proprietary
software and source code, and marketing plans (collectively, “Confidential
Information”); (ii) the direct or indirect disclosure of such Confidential
Information would place the Company at a serious competitive disadvantage and
would do serious damage, financial and otherwise, to the business of the Company
and may constitute misappropriation and/or improper use of trade secrets in
violation of applicable laws; (iii) you have been and will be given access to,
and have been or will be able to develop relationships with, customers,
suppliers and employees of the Company at the time and expense of the Company;
and (iv) by your training, experience and expertise, your services to the
Company are, and will continue to be, extraordinary, special and unique.

 

C-1



--------------------------------------------------------------------------------

(c) You acknowledge and agree that you will keep in strict confidence, and will
not, directly or indirectly, at any time during or after your employment with
Delphi, disclose, furnish, disseminate, make available or use Confidential
Information of the Company or its customers or suppliers, without limitation as
to when or how you may have acquired such information, other than in the proper
performance of your duties to Delphi, unless and until such Confidential
Information is or shall become general public knowledge through no fault of
yours. You specifically acknowledge that all such information, whether written
or oral, or in electronic format, or maintained in your mind or memory and
whether compiled by the Company, and/or you, derives independent economic value
from not being readily known to or ascertainable by proper means by others who
can obtain economic value from its disclosure or use, that reasonable efforts
have been made by the Company to maintain the secrecy of such information, that
such information is the sole property of the Company and that any retention and
use of such information by you during or after your employment with Delphi
(except in the course of performing your duties and obligations as an executive)
shall constitute a misappropriation of the Company’s trade secrets. In the event
that you are required by law to disclose any Confidential Information, you agree
to give Delphi prompt advance written notice thereof and to provide Delphi with
reasonable assistance in obtaining an order to protect the Confidential
Information from public disclosure.

(d) You acknowledge and agree that: (i) the Business (as defined below) is
intensely competitive and conducted by Delphi throughout the world; and
(ii) reasonable limits on your ability to engage in activities that are
competitive with Delphi are warranted in order to, among other things,
reasonably protect the Confidential Information of Delphi and Delphi’s
reputation, customer relationships, goodwill and overall status in the
marketplace for which Delphi has invested substantial time and resources. You
acknowledge and agree that:

(i) During your employment and for twelve (12) months after the termination of
your employment by you or by Delphi for any reason, you will not directly or
indirectly engage in Competition (as defined below) with Delphi; or

(ii) During your employment and for twenty-four (24) months after the
termination of your employment by you or by Delphi for any reason, you will not
directly or indirectly:

(1) Solicit for your benefit or the benefit of any other person or entity,
business of the same or of a similar nature to the Business (as defined below)
from any customer that is doing business with Delphi, provided that after
termination of your employment, this restriction shall not apply to any entity
that was not a customer of Delphi during the six (6) month period immediately
preceding the termination of your employment;

 

C-2



--------------------------------------------------------------------------------

(2) Solicit for your benefit or the benefit of any other person or entity from
any known potential customer of Delphi, business of the same or of a similar
nature to the Business that has been the subject of a known written or oral bid,
offer or proposal by Delphi, or of substantial preparation with a view to making
such a bid, proposal or offer, provided that after termination of your
employment, this restriction shall only apply to a potential customer if the
bid, proposal or offer, or substantial preparation for making a bid, proposal or
offer occurred during the six (6) month period immediately preceding the
termination of your employment; or

(3) Otherwise interfere with the Business of Delphi, including, but not limited
to, with respect to any relationship or agreement between Delphi and any
supplier to Delphi during the period of your employment, provided that after
termination of your employment, this restriction shall only apply to
relationships or agreements in effect during the six (6) month period
immediately preceding the termination of your employment; or

(4) Solicit for your benefit or the benefit of any other person or entity, the
employment or services of, or hire or engage, any individual who was known to be
employed or engaged by Delphi during the period of your employment, provided
that after the termination of your employment, this restriction shall only apply
to individuals who were so employed or engaged during the six (6) month period
immediately preceding the termination of your employment, and provided further,
that this restriction will not prohibit solicitation or hiring of any individual
whose employment was involuntarily terminated by Delphi, provided at the time of
such solicitation or hiring you are not engaged in Competition with Delphi and
no solicitation of such individual occurred while he or she was employed by
Delphi.

2. Definitions.

(a) For purposes of this Agreement, “Competition” by you shall mean your
engaging in, or otherwise directly or indirectly being employed by or acting as
a consultant or lender to, or being a director, officer, employee, principal,
agent, shareholder, member, owner or partner of, or permitting your name to be
used in connection with the activities of any other business or organization
anywhere in the world that competes, directly or indirectly, with Delphi in the
Business; provided, however, it shall not be a violation of this Agreement for
you to become the registered or beneficial owner of up to five percent (5%) of
any class of share of any entity in Competition with Delphi that is publicly
traded on a recognized domestic or foreign securities exchange, provided that
you do not otherwise participate in the business of such corporation.

 

C-3



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Business” means the creation, development,
manufacture, sale, promotion and distribution of vehicle electronics,
transportation components, integrated systems and modules, electronic technology
and other products and services which Delphi engages in, or is preparing to
become engaged in, at the time of your termination.

3. Acknowledgements. You acknowledge that the Company would suffer irreparable
harm if you fail to comply with Paragraph 1, and that the Company would be
entitled to any appropriate relief, including money damages, equitable relief
and attorneys’ fees. You further acknowledge that enforcement of the covenants
in Paragraph 1 is necessary to ensure the protection and continuity of the
business and goodwill of the Company and that, due to the proprietary nature of
the business of the Company, the restrictions set forth in Paragraph 1 are
reasonable as to geography, duration and scope.

4. Awards. For purposes of the Plan and any awards thereunder (“Awards”), if you
engage in conduct in breach of this Agreement prior to or at any time within the
one (1) year period after you receive a payment pursuant to any Award, then such
conduct shall be deemed to be a breach of the terms of such Award, justifying
cancellation or rescission of any such Award, as applicable.

5. Injunctive Relief. You agree that the Company would suffer irreparable harm
if you were to breach, or threaten to breach, any provision of this Agreement
and that the Company would, by reason of such breach or threatened breach, be
entitled to injunctive relief in a court of appropriate jurisdiction, without
the need to post any bond, and you further consent and stipulate to the entry of
such injunctive relief in such a court prohibiting you from breaching this
Agreement. This Paragraph 5 shall not, however, diminish the right of the
Company to claim and recover money damages in addition to injunctive relief.

6. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid or unenforceable, the validity and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement shall be held to be excessively broad as to duration, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law. Furthermore,
a determination in any jurisdiction that this Agreement, in whole or in part, is
invalid or unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.

7. Waiver. The failure of Delphi to enforce any terms, provisions or covenants
of this Agreement shall not be construed as a waiver of the same or of the right
of Delphi to enforce the same. Waiver by Delphi of any breach or

 

C-4



--------------------------------------------------------------------------------

default by you (or by any other employee or former employee of Delphi) of any
term or provision of this Agreement (or any similar agreement between Delphi and
you or any other employee or former employee of Delphi) shall not operate as a
waiver of any other breach or default.

8. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Delphi, any successor organization which shall succeed to Delphi by
acquisition, merger, consolidation or operation of law, or by acquisition of
assets of Delphi and any assigns. You may not assign your obligations under this
Agreement.

9. Disclosure of Existence of Covenants. You agree that while employed by Delphi
and for twenty-four (24) months thereafter, you will communicate the contents of
this Agreement to any person, firm, association, partnership, corporation or
other entity which you intend to be employed by, associated with or represent.

10. Notice to Delphi of Prospective Position. You agree that you will promptly
notify the Vice President and General Counsel and the Vice President of Human
Resources of Delphi if, at any time during your employment or within twenty-four
(24) months following the termination of your employment with Delphi, you accept
a position to be employed by, associated with or represent any person, firm,
association, partnership, corporation or other entity. You further agree that
you will provide Delphi with such information as Delphi may request about your
new position to allow Delphi to determine whether such position and duties would
likely lead to a violation of this Agreement (except that you need not provide
any information that would constitute confidential or trade secret information).

11. No Oral Modification. This Agreement may not be changed orally, but may be
changed only in a writing signed by the Employee and a duly authorized
representative of Delphi.

12. Entire Agreement. Although this Agreement sets forth the entire
understanding between you and Delphi concerning its subject matter, this
Agreement does not impair, diminish, restrict or waive any other restrictive
covenant, nondisclosure obligation or confidentiality obligation you may have to
Delphi under any other agreement, policy, plan or program of Delphi. You and
Delphi represent that, in executing this Agreement, the Employee and Delphi have
not relied upon any representations or statements made, other than those set
forth herein, with regard to the subject matter, basis or effect of this
Agreement.

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York, without
regard to its conflicts of law principles. The parties hereby irrevocably
consent and submit to the jurisdiction of the federal and state courts

 

C-5



--------------------------------------------------------------------------------

located within the state of Michigan in any matter arising out of or in
connection with, this Agreement.

I,                     , have executed this Confidentiality and Noninterference
Agreement on the respective date set forth below:

 

Date:               (Signature)               (Type/Print Name)

 

C-6